Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 1 of 10 PageID #: 217




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                           CRIMINAL ACTION NO. 5:18-CR-10-TBR

UNITED STATES OF AMERICA,                                                                 PLAINTIFF

v.

DEANDREA L. GRIMES,                                                                     DEFENDANT

                          MEMORANDUM OPINION AND ORDER

        This matter comes before the Court upon Defendant Deandrea L. Grimes’s pro se Motion

for Compassionate Release in Light of COVID-19. [DN 35]. In the Motion, Defendant also moves

the Court to appoint counsel. [Id. at 147]. The Government has filed a response. [DN 37].

Defendant did not file a reply, and this matter is ripe for adjudication. For the reasons stated herein,

Defendant Grimes’s Motion for Compassionate Release in Light of COVID-19, [DN 35], is

DENIED.

                                          BACKGROUND

        In May 2017, police officers responded to reports of a verbal altercation where several men

were yelling that they were going to get guns. [DN 27 PSR at 103; DN 37 at 212]. When police

arrived, they commanded that the individuals inside a vehicle—which included Defendant—come

out. Id. Subsequently, officers detained Defendant and recovered a loaded .45 caliber Ruger from

the passenger side of the vehicle. Id. At the time, Defendant was a convicted felon, with two prior

convictions for drug trafficking. [Id. at 106–08]. In November 2018, Defendant pled guilty to being

a felon in possession of a firearm, and the Court later sentenced Defendant to a 57-month term of

imprisonment and three years supervised release on March 19, 2019. [DN 29 at 119, 121].

Currently, Defendant has served approximately 26 months (or 45.6 percent) of his 57-month




                                             Page 1 of 10
Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 2 of 10 PageID #: 218




sentence. His projected release date is April 28, 2023. [DN 35 at 143]. Defendant now seeks

compassionate release due to his underlying medical conditions and the COVID-19 pandemic.

                                     LEGAL STANDARD

       The compassionate release statute allows the Court to reduce the term of imprisonment

and impose a term of probation or supervised release under certain narrow circumstances.

Section 3852(c) provides that:

   “The court may not modify a term of imprisonment once it has been imposed except that-
       (1) In any case—
           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
               motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant's behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant's facility, whichever is
               earlier may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that
               they are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction . . .”
18 U.S.C.A. § 3582(c)(1)(A) (emphasis added). “The First Step Act modified the statute

concerning the compassionate release of federal prisoners, 18 U.S.C. § 3852, such that district

courts may entertain motions filed by incarcerated defendants seeking to reduce their sentences.”

United States of America v. D-1 Duwane Hayes, No. 16-20491, 2020 WL 7767946, at *1 (E.D.

Mich. Dec. 30, 2020) (citing United States v. Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)). “Now,

an imprisoned person may file a motion for compassionate release after (1) exhausting the BOP's

administrative process; or (2) thirty days after the warden received the compassionate release

request—whichever is earlier.” Jones, 980 F.3d at 1105 (citing First Step Act of 2018, Pub. L.

115-391, Title VI, § 603(b), 132 Stat. 5194, 5239; 18 U.S.C. § 3582(c)(1)(A) (2020)).


                                           Page 2 of 10
Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 3 of 10 PageID #: 219




       Upon satisfying the exhaustion requirement (or upon waiver by the government of this

requirement), 18 U.S.C. § 3582(c)(1)(A) requires the Court to engage in a “three-step inquiry” in

reviewing compassionate release motions. United States v. Elias, 984 F.3d 516, 518 (6th Cir. Jan.

6, 2021) (citing Jones, 980 F.3d at 1101). First, “the court must ‘find’ that ‘extraordinary and

compelling reasons warrant a sentence reduction.’” Id. (citing Jones, 980 F.3d at 1101). Second,

the court must “ensure ‘that such a reduction is consistent with applicable policy statements issued

by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d at 1101). Although the Sentencing

Commission's policy statement on reductions in terms of imprisonment under 18 U.S.C. §

3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission has not updated § 1B1.13 since

the First Step Act's passage in December 2018 . . . [and] the policy statement does not wholly

survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109 (citing U.S.S.G. § 1B1.13

(U.S. Sent'g Comm'n 2018)).

       Consequently, the Sixth Circuit in Jones decided that “[u]ntil the Sentencing Commission

updates § 1B1.13 to reflect the First Step Act, U.S. Sentencing Guideline § 1B1.13 is no longer

an “applicable” policy statement in cases where an incarcerated person, as opposed to the Director

of the Bureau of Prisons, files his or her own compassionate release motion in district court. Jones,

980 F.3d at 1109. Accordingly, district courts “may skip step two of the § 3582(c)(1)(A) inquiry”

and have “full discretion . . . to determine whether an ‘extraordinary and compelling’ reason

justifies compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id. at

1109, 1111. Thus, for now, district courts need not ensure that their ideas of extraordinary and

compelling reasons for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) are consistent

with the Sentencing Commission's idea of extraordinary and compelling reasons for a reduction in

sentence under 18 U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. § 1B1.13.



                                            Page 3 of 10
Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 4 of 10 PageID #: 220




       Despite the Sixth Circuit’s holding in Jones, this Court agrees with the United States

District Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement

found in U.S.S.G. § 1B.13 of the Sentencing Guidelines is not binding, it provides a useful starting

point to determine whether extraordinary and compelling reasons exist.” United States v. Muncy,

No. 6: 07-090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). Congress provided no

statutory definition of “extraordinary and compelling reasons” in section 3582(c)(1)(A). United

States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, Congress directed the United States

Sentencing Commission to “describe what should be considered extraordinary and compelling

reasons for sentence reduction, including the criteria to be applied and a list of specific examples.”

United States v. Adkins, No. 5:18-058-DCR, 2020 WL 7755629, at *1 (E.D. Ky. Dec. 29, 2020)

(quoting 28 U.S.C. § 994(t)). Those descriptions are found in § 1B1.13 of the United States

Sentencing Guidelines (policy statement) and the application notes to that section.

       This policy statement describes four categories of extraordinary and compelling reasons.

The first three relate to an inmate’s serious medical conditions, age, and status as a caregiver.

U.S.S.G. § 1B1.13, cmt. n.1(A)–(C). Specific medical conditions of a defendant constituting

extraordinary and compelling reasons for a reduction in terms of imprisonment may include

“terminal illness,” “a serious physical or medical condition,” “a serious functional or cognitive

impairment,” or “deteriorating physical or mental health because of the aging process.” Id. The

application note to U.S.S.G. § 1B1.13 further provides that the age of a defendant may be a

necessary and compelling reason for a reduction in terms of imprisonment when “[t]he defendant

(i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or mental health

because of the aging process; and (iii) has served at least 10 years or 75 percent of his or her term

of imprisonment, whichever is less.” Id. The last category is a catch-all provision titled “Other



                                             Page 4 of 10
Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 5 of 10 PageID #: 221




Reasons,” which reads: “As determined by the Director of the Bureau of Prisons, there exists in

the defendant’s case an extraordinary and compelling reason other than, or in combination with,

the reasons described in subdivisions (A) through (C).” Id. § 1B1.13, cmt. n.1(D).

       After considering whether extraordinary and compelling reasons warrant a sentence

reduction and whether such a reduction is consistent with applicable policy statements issued by

the Sentencing Commission, the district court proceeds to the third and final step of the analysis.

If a sentence reduction is warranted under steps one and two, at step three, the court is to consider

whether that reduction is defensible under the circumstances of the case by considering all relevant

sentencing factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)); Elias, 984 F.3d at

518 (citing Jones, 980 F.3d at 1101, 1108). Additionally, “district courts may deny compassionate-

release motions when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not

need to address the others.” Elias, 984 F.3d at 519.

                                           DISCUSSION

A. Appointment of Counsel

       Defendant requests that the Court appoint counsel. [DN 35 at 147]. However, as there is

no general constitutional right to appointed counsel in post-conviction proceedings, Defendant’s

request will be denied. United States v. Clark, No. 3:09-CR-90-CRS, 2020 WL 3977652 at *4

(W.D. Ky. July 14, 2020). Moreover, “[n]o constitutional or statutory right to counsel exists for

filing motions under 18 U.S.C. § 3582.” United States v. Clark, No. 6:07-013-DCR, 2019 WL

7161209, at *2 (E.D. Ky. Feb. 14, 2019) (citing United States v. Webb, 565 F.3d 789 (11th Cir.

2009) (collecting cases)). Instead, the decision to appoint counsel lies within the Court’s discretion

but doing so is unnecessary where the issues raised in a § 3582 motion “are straightforward and

resolvable upon review of the record.” Id. Where an underlying motion for compassionate release


                                            Page 5 of 10
Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 6 of 10 PageID #: 222




will fail, appointing counsel would be futile. See United States v. Ryerson, No. 3:09-CR-66-TAV-

CCS-1, 2020 WL 3259530, at *2 (E.D. Tenn. June 16, 2020).

         The Court finds that appointment of counsel is not necessary for Defendant to pursue

compassionate release in this case. Here, the issues raised in Defendant’s motion are

straightforward and resolvable upon a review of the record, and the nature of Defendant’s motion

demonstrates that he has the capacity to be a diligent, effective advocate. Accordingly,

appointment of counsel is unnecessary, and Defendant’s request is denied.

B. Compassionate Release

         I. Exhaustion of Administrative Remedies

         “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, --- F.Supp.3d. ----, No. 1:13-CR-186-6, 2019 WL 2716505,

at *4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to “consider

motions by defendants for compassionate release without a motion” by the BOP Director “so long

as the defendant has asked the Director to bring such a motion and the Director fails to or refuses.”

United States v. Marshall, No. 3:19-CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky. Jan. 9,

2020).

         On December 3, 2020, Defendant sent a request for compassionate release pursuant to the

First Step Act to the Warden of his facility, arguing that his underlying medical conditions put him

at a higher risk of serious complications from COVID-19. [DN 35-2 at 155]. The Warden

responded denying Defendant’s request on December 27, 2020. [Id. at 157]. The Government does

not dispute that the exhaustion requirement is satisfied. [See generally DN 37]. Accordingly, the




                                            Page 6 of 10
Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 7 of 10 PageID #: 223




Court finds that Defendant has properly exhausted his administrative remedies under the First Step

Act.

II. Extraordinary and Compelling Reasons

       Where, as here, an incarcerated person files a motion for compassionate release directly,

the district judge may skip step two of the § 3582(c)(1)(A) inquiry and has full discretion to define

and determine whether an “extraordinary and compelling” reasons exists on his own initiative,

without consulting the policy statement § 1B1.13. Elias, 2021 WL 50169, at *1 (citing Jones, 980

F.3d at 1111). Though the Court agrees that the policy statement still provides a useful starting

point to determine whether extraordinary and compelling reasons exist, the Court can and does

look to other reasons when ruling on a motion for compassionate release. The present motion

represents many filed by incarcerated persons around the country who have limited control of their

environment, often cannot practice social distancing, and are concerned about contracting COVID-

19. The Sixth Circuit acknowledged this concern and approved the following two-part test “for

deciding when the concern of contracting COVID-19 becomes an extraordinary and compelling

reason for compassionate release: (1) when the defendant is at a high risk of having complications

from COVID-19 and (2) the prison where the defendant is held has a severe COVID-19 outbreak.”

Elias, 984 F.3d at 520 (quoting United States v. Hardin, No. 19-CR-240, 2020 WL 2610736, at *4

(N.D. Ohio May 22, 2020) (internal quotation marks omitted)).

       In support of his motion, Defendant argues that his age (31) and underlying medical

conditions including obesity and hypertension increase the risk of adverse effects if Defendant

were to “contract COVID-19 for a second time,” and constitute extraordinary and compelling

reasons for his release. [DN 35 at 146]. Defendant attached his proposed release plan,

individualized reentry plan, and documents showing the various programs Defendant has



                                            Page 7 of 10
    Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 8 of 10 PageID #: 224




completed while incarcerated. [See DN 35-1 and 35-2]. In response, the Government states “[t]he

Court should deny Grimes’ motion because his conviction establishes that he is dangerous, he has

not demonstrated that his release would reduce the risk of contracting COVID-19, and the §

3553(a) factors do not support release.” [DN 37 at 212].

         Defendant’s BOP medical records confirm that he is a 31-year-old African American male

who suffers from obesity. [DN 35-2 at 173]. Though Defendant states that he suffers from

hypertension, he has not provided any proof of this assertion and his BOP medical records do not

show that he suffers from hypertension. [See DN 35-2 at 164–76]. BOP records show that in March

2019, Defendant weighed approximately 350lbs and is 71 inches tall (or approximately 5’9” tall).

Therefore, his BMI is 48.8, indicating that his weight is in the “obese” category for adults of his

height.1

         The CDC’s guidelines advise that individuals who are obese (BMI of 30 or above) are

among those with the “strongest and most consistent evidence” of severe illness from COVID-19.2

Moreover, statistically speaking, Defendant’s race and age put him at a higher risk of serious

illness from COVID-19 than other populations, even though his age does not place him in the most

vulnerable age category. The CDC website states that individuals aged 30–39 are 2x more likely

to be hospitalized and 4x more likely to die from COVID-19 compared to an 18–29-year-old.3

Further, the website states that when compared to Non-Hispanic whites, African Americans are

2.6x more likely to contract COVID-19, 4.7x more likely to be hospitalized from COVID-19, and

2.1x more likely to die from COVID-19.4



1
  https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/metric_bmi_calculator/bmi_calculator.html.
2
  Scientific Evidence for Conditions that Increase Risk of Severe Illness, CDC (Nov. 2, 2020),
https://bit.ly/34aDRY6.
3
  See Centers for Disease Control and Prevention, Rate Ratios Compared to 18–29 Year Olds (Aug. 18, 2020),
https://perma.cc/URL5-CLCP.
4
  See COVID-19 Hospitalization and Death by Race/Ethnicity, CDC (Aug. 18, 2020), https://perma.cc/C95Q-JRNA.

                                               Page 8 of 10
    Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 9 of 10 PageID #: 225




           Citing CDC guidelines, the Government concedes that “Grimes’ increased risk of severe

complications from COVID-19 based on his severe obesity (a CDC increased risk factor), along

with the current statistic from his prison, qualifies as an ‘extraordinary’ reason for release.” [DN

37 at 215]. Currently, Defendant is housed at USP Leavenworth, in Leavenworth, Kansas. As of

May 11, 2021, USP Leavenworth had zero inmates and five staff members with confirmed active

cases of COVID-19.5 Although there are five active staff cases, there is no outbreak within the

prison. Additionally, the Court finds that Defendant’s medical records show that the BOP has made

significant efforts to provide meaningful care and USP Leavenworth is equipped to meet

Defendant’s medical needs. [See generally DN 35-2].

           The Court acknowledges that, based on relevant CDC guidelines, Defendant’s obesity

places him at an increased risk for severe illness from COVID-19 and this may constitute an

“extraordinary” reason for purposes of 18 U.S.C. § 3582(c)(1)(A). However, despite the

Government’s concession, because Defendant’s medical condition is stable, he is housed in a

facility that is equipped to meet his medical needs, and there is no current outbreak at USP

Leavenworth, the Court finds that Defendant has failed to establish extraordinary and compelling

reasons that warrant his release under 18 U.S.C. § 3582(c)(1)(A). Regardless, considering the

totality of Ward’s circumstances, the Court finds that compassionate release is not appropriate

under 18 U.S.C. § 3553(a).

           III. 18 U.S.C. § 3553(a) Factors

           Even when a defendant is statutorily eligible for a sentence reduction based on an

“extraordinary and compelling reason,” compassionate release is not necessarily appropriate. The

Court must weigh the sentencing factors in 18 U.S.C. § 3553(a) to determine whether Defendant’s



5
    https://www.bop.gov/coronavirus/ (accessed by the Court May 11, 2021).

                                                   Page 9 of 10
Case 5:18-cr-00010-TBR Document 38 Filed 05/13/21 Page 10 of 10 PageID #: 226




sentence should be reduced. Willis, 382 F.Supp.3d at 1188. Considering the totality of Defendant’s

circumstances and the factors set forth in 18 U.S.C. § 3553(a), the Court finds that compassionate

release is not appropriate in this case. Here, both the “nature and circumstances” of Defendant’s

crimes and Defendant’s “history and characteristics” weigh against relief. Defendant’s criminal

history includes multiple convictions for drugs and drug trafficking. [DN 27 PSR]. Defendant was

caught committing the instant offense—felony possession—when he brought a gun to an event

that eventually devolved into violence. [DN 37 at 215]. After being caught, Defendant resisted

officers while they attempted to detain him. Id. Additionally, Defendant has currently served less

than 50 percent of his sentence. Accordingly, the Court finds that the nature and circumstances of

the present offense and Defendant’s history and characteristics do not support relief. Therefore,

the Court must deny Defendant’s motion.

                                        CONCLUSION

       For the above stated reasons, IT IS HEREBY ORDERED that Defendant’s Motion for

Compassionate Release in Light of COVID-19, [DN 35], is DENIED and Defendant’s request for

the appointment of counsel in this matter, [DN 35 at 147], is DENIED.

       IT IS SO ORDERED.




                                                                       May 12, 2021
CC: Deandrea L. Grimes
19307-033
LEAVENWORTH
U.S. PENITENTIARY
Inmate Mail/Parcels
P.O. BOX 1000
LEAVENWORTH, KS 66048
PRO SE



                                          Page 10 of 10
